IN THE
TENTH COURT OF
APPEALS
 










 
 

No. 10-04-00157-CV
 
In the Interest of S.R., a Child
 
 

From the 19th
District Court
McLennan County, Texas
Trial Court #
2002-3811-1
 

MEMORANDUM 
Opinion

 
Appellant failed to serve a copy of the notice of appeal on the other
parties to this proceeding.  The Clerk of
this Court notified Appellant that the appeal may be dismissed for failure to
comply with the requirements of the Rules of Appellate Procedure if the notice
of appeal was not properly served and proof of service filed with the Court
within 10 days.  See Tex. R. App. P. 42.3(a).  Appellant has failed to comply.  Accordingly, the appeal is dismissed.
PER CURIAM
 
Before Chief Justice Gray,
Justice Vance, and
Justice Reyna
Appeal dismissed
Opinion delivered and filed September 8, 2004
[CV06]